By the Court,

Crawford, J.
The defendant in error in this case having obtained judgment in the County Court of Milwaukee county, against Samuel Blanchard and Eliphalet Baker, sued out of said court a writ of execution, with “ a claim of attachment” inserted therein ; by virtue of which writ, the plaintiff in error was summoned to appear in said County Court as garnishee of the defendants named in the writ of execution. The plaintiff in error appeared in the County Court, and made answer under oath as garnishee, and thereupon the court entered an order, declaring certain notes and mortgages in the hands of the plaintiff in error, to be the property of the defendant, Samuel Blanchard, and appointing a receiver to take charge of, and collect said promis*398sory notes, and ont of the proceeds thereof, to pay the amount of the judgment and costs, recovered by the defendant in error against Blanchard and Baker, as above stated. To reverse this order the present writ of error has been sued out.
We are satisfied that the County Court had not jurisdiction in this matter. Section one hundred and eighteen of chapter one hundred and two of the Revised Statutes, vests in the Circuit Courts only, the power to issue writs of execution with “ a claim of attachment” inserted therein, “ upon judgment rendered in said courts,” and the subsequent sections of the same chapter, which empowers the court to proceed “ according to the practice and authority of a Court of Chancery in cases upon creditor’s bills,” indicates clearly, that the County Courts were not intended to be thus clothed with the extraordinary powers and jurisdiction, which, in some cases of creditors’ bills, may be necessarily called into exercise.
The County Court has a prescribed jurisdiction — it is empowered to try and determine according to law, all civil actions ai'ising within the county for which such court shall be held, and all transitory actions, although the same may not have arisen within' the county, when the debt or damages demanded do not exceed the sum of five hundred dollars, <fcc. The peculiar phraseology here used in conferring jurisdiction upon the County Court, excludes the possibility that it was ever intended to vest in it, any of the powers of a court of chancery. The fifth section of chapter eighty-six provides, that county courts, in order to carry out the jurisdiction given to them by law, shall have and exercise all the powers, usually possessed by courts of record under the common law. *399The eighteenth section of this chapter gives the court power to issue writs of attachment, and to proceed thereon, in the same manner as might be pursued in the Circuit Courts, subject however, to the limitation of jurisdiction of the County Court; but it must be borne in mind, that chapter one hundred and twelve, which authorizes “ proceedings against debtors by attachment, in the Circuit or County Court,,’ has no such provision as that which is contained in section one hundred and twenty one, of chapter . one hundred and two.
The “jurisdiction in cases properly cognizable in a court of chancery,” is given to the Circuit Courts. (R. S. Chap. 83 § 6, and Chap. 84 § I,) and it is reasonable to suppose, that the legislature intended, by expressly naming the Circuit Courts, to give to those tribunals only, the power to issue writs of execution containing “ a claim of attachment,” because those tribunals only possess the means, and instru-mentalities, to entertain and dispose of the subject matter, in the manner required by the statute.
“ In the courts of common law, both of England and America,” says Judge Story, “ there are prescribed forms of action, to which the party must resort, to furnish him a remedy, and if there be no prescribed form to reach such a case, he is remediless ; for they entertain jurisdiction only of certain actions, and give relief according to the particular exigency of such actions, and not otherwise. In those actions, a general cmd unqualified judgment only, can be given, for the plaintiff or for the defendant, without any adaptation of it to particular circumstances.” (1 JEq. Juris., 26.) It would be difficult to point out in what particular form of action, of which the County Court has cogni-*400zailce) the order or judgment in this case can he classed.
are sustained in denying jurisdiction of pro-cee&ingS 0f this kind, to the County Court, hy the language of the twenty-third section of chapter eighty-six : “No appeal shall he made or allowed of any cause tried or determined hy a County Court, except in pi’ohate cases, hut in all cases of {judgment rendered in such courts, either party thinking himself aggrieved or injured hy such judgment, may remove the same, by writ of error, to the Supreme Court.”
Now, the return in this case brings before us, not a judgment in favor of one party, and against another, for a debt or damages, hut an order which partakes of the nature of an interlocutory decree or order in chancery. If the court below had jurisdiction of the matter there, then we cannot entertain this case here, because there is no judgment, to reverse which a writ of error might properly he brought, and there is no provision made for an appeal in such cases from the County Court; hut if, as we believe, there was not jurisdiction in that court, we have acquired none, and this writ of error must therefore he dismissed.